DETAILED ACTION

    PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/043,642
Filing Date: 24 Jul 2018
Appellant(s): Hsu et al.



__________________
Pamela J. Sherwood
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 10/19/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/21/2019 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 5 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Erickson et al. (US 2008/0207501 Al, cited in IDS #1) in view of Moyle et al. (Current Medicinal Chemistry, 2008, 15, 506-516, previously cited 4/26/2019).
Erickson et al. show a peptide sequence of SEQ ID NO: 11 [0063] as GCVLGTCQVQNLSHRLWQLMGPAGRQDSAPVDPSSPHSY-NH2 without a terminal lysine residue. Erickson et al. suggest the peptide is further conjugated to a pharmaceutical carrier of PEG, polyamino acids and/or fatty acid of various lengths to N-or C-terminus or amino acid residue side chains [0066].
Erickson et al. do not explicitly teach a pharmaceutical carrier (e.g., fatty acid) linked to the peptide via the side chain of a terminal lysine residue.
Moyle et al. show the use of the side chain of a terminal lysine residue for conjugating a pharmaceutical carrier of palmitic acid (palmitate) to a peptide as follows (p511, Fig 4B).

    PNG
    media_image2.png
    198
    399
    media_image2.png
    Greyscale


With respect to claim 9, Erickson et al. suggest a pharmaceutically acceptable carrier at a therapeutic effective dose to alleviate or prevent a condition or disease [0130, claim 10-11].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Erickson's peptide (e.g., SEQ ID NO: 11) with Moyle's lysine linker residue because Erickson et al. suggest the use of a pharmaceutical carrier (e.g., fatty acid) linked to SEQ ID NO: 11 as a pharmaceutic composition [0063, 0066] and Moyle et al. show the use of a terminal lysine linker residue to conjugate a pharmaceutical carrier of palmitate to a pharmaceutic peptide (Fig 4B). The combination would have reasonable expectation of success because both references suggest a fatty acid conjugated to the N- or C- terminus of a therapeutic peptide. MPEP 2143 states “Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” In the present case, the use of a terminal lysine linker residue to link a palmitate to a therapeutic peptide 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because it has been withdrawn by the examiner.  The rejection of claims 5 and 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn because the argument “no lack of clarity with respect to the claimed subject matter” is persuasive (appeal brief p3, para 5.

(2) Response to Argument
Appellant’s arguments are summarized as follows:
(i) no rationale or motivation for one of skill in the art to take the teachings of Moyle et al., and apply them to the specific modification of intermedin, which is not a vaccine peptide, for the purpose of increasing serum half-life (appeal brief p5, para 2) because (A) The primary reference, Erickson et al., does not teach the specific effect of N-terminal acylation on the serum half-life and activity of intermedin. The reference does not teach or suggest the specific modification provided by Applicants, in which serum half-life of the active agent is significantly increased (appeal brief, p4, para 2) and (B) Moyle et al. is directed to the use of lipid modified peptides for the purpose of increasing immune responses to the peptide, for example as a vaccine. The modification of a peptide to increase antigenicity runs counter to the modification of a peptide for increased serum half-life. Thus, there is no rationale or motivation for one of skill in the art to take the teachings of Moyle et al. and apply them to the specific modification of 
(ii) The rejection of claim 10 is based on hindsight reasoning because the Examiner has selectively chosen the various conjugates proposed by Erickson with the generic modification depicted by Moyle (appeal brief, p5, para 3).
(iii) The combination of references cited by the Examiner does not provide the identical molecule as Applicants and the present claims are not made obvious by the cited combination of references (appeal brief, p5, para 4-5) because (A) Erickson is not sufficient to postulate acylation as a means of extending biologically active serum half-life (appeal brief, p5, para 6), (B) both the N-terminal lysine linker residue and acylation is needed to preserve the bioactivity of intermedin, and hence the plasma bioavailability in vivo (appeal brief, p5, last para),
(iv) No expectation of success because (A) palmitoylation of angiotensin II peptide led to an analog to be inactive (appeal brief, p6, last para 1), (B) acylation of bradykinin analogs had the surprising effect (appeal brief, p6, para 2), and (C) Longo et al. (2014) demonstrated palmitoylation can therefore significantly affect the conformation and physical stability of a peptide hormone (appeal brief, p6, last para 3).
(v) One of skill in the art is not assured that modification of intermedin with any one of many varied moieties, at any position and on any residue on the peptide, would have a positive effect on peptide stability and activity (appeal brief, p6, last para 4).

Appellant’s argument (i) is not persuasive because the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). MPEP 2144 (IV).  Erickson et al. explicitly teach the polymer carrier (X1 moiety) is an N-terminal C1-C18 alkyl or a substituted alkyl or a heteroaryl moiety. Erickson et al. further teach the linking moiety (X2 of SEQ ID NO: 41) is an amino acid residue selected from M, S, C, substituted L, K (lysine), D, or E, where the side chain can be linked via an amide bond [0052, claim 1]. Erickson et al. further suggest a conjugated peptide is an intermedin peptide sequence of SEQ ID NO: 11 comprising the peptide sequence of (GCVLGTCQVQNLSHRLWQLMGPAGRQDSAPVDPSSPHSY-NH2) [0063; Table 5, SEQ ID NO: 11]. A side-by-side comparison of an Erickson’s peptide conjugate with the instant peptide conjugate of claim 10 is shown as follows. It is found that the instant invention selects a lysine residue as the linking moiety from the genus of 7 linker amino acid residues taught by Erickson et al. For the reason above, the argument (i)(A) is not persuasive.
Claim 5
C3-C100 alkyl
K
intermedin
Erickson et al. 
C1-18 alkyl
MSCLKDE
intermedin (SEQ ID NO: 11)


Moyle et al. is cited to show the use of the side chain of a terminal lysine residue as a linking residue for conjugating a peptide to a pharmaceutical carrier of palmitic acid (palmitate) in figure 4B (p511) to adapt a different route of administration (Abstract of Moyle et al.), providing a rational for one of ordinary skill in the art to select a lysine as a linking amino acid to link a peptide and a fatty acid carrier. Appellant’s argument (i)(B) is not persuasive because the Appellant narrowly limits the conjugated peptide to be an antigen peptide; whereas, Erickson et al. teach a fatty acid conjugated peptide is not limited to an antigen peptide [0052, claim 1].

In response to Appellant's argument (ii) that the examiner's conclusion of obviousness is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Erickson et al. teach an intermedin peptide (GCVLGTCQVQNLSHRLWQLMGPAGRQDSAPVDPSSPHSY-NH2) conjugated to a fatty acid carrier [0066] via a linking amino acid residue selected from M, S, C, substituted L, K (lysine), D, or E, where the side chain can be linked via an amide bond [0052, claim 1]. Moyle et al. is cited to show the use of the side chain of a terminal lysine residue as a linking residue for conjugating a pharmaceutical carrier of palmitic acid (palmitate) in figure 4B to adapt different route of administration (Abstract of Moyle et al.), providing a rationale to select lysine as a linking residue for conjugating a fatty acid to Erickson’s intermedin peptide. Thus, the argument of hindsight reasoning is not persuasive.
Appellant’s argument (iii) is not persuasive because the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). MPEP 2144 (IV).   Erickson et al. in view of Moyle et al. teach an intermedin peptide conjugated to fatty acid via a lysine linker residue described above. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
Appellant’s argument (iv) is not persuasive because peptides in the references as argued by Appellant have distinct peptide sequences and structures from intermedin; thus, the conclusion from the references cannot be applied to support the unexpected result of the distinct intermedin conjugate as claimed. The closest prior art reference, Erickson et al., teaches an N-terminal C1-C18 alkyl or a substituted alkyl or a heteroaryl moiety conjugated to a peptide of intermedin (SEQ ID NO: 11) [0052, claim 1] to improve metabolic stability of a conjugated peptide [0066]. Thus, one of ordinary skill in the art would make N-acylation of intermedin with anticipated success of improving metabolic stability of a conjugated peptide as taught by Erickson et al.
Appellant’s argument (v) is not persuasive because Erickson et al. explicitly teach the polymer carrier (X1 moiety) is an N-terminal C1-C18 alkyl or a substituted alkyl or a heteroaryl moiety. Erickson et al. further teach the linking moiety (X2 of SEQ ID NO: 41) is an amino acid residue selected from M, S, C, substituted L, K (lysine), D, or E, where the side chain can be linked via an amide bond [0052, claim 1], not “at any position and on any residue on the peptide” as argued by Appellant. 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/J.L/Examiner, Art Unit 1658                 
Conferees:

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658   
                      
                                                                                                                                                                               /JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.